UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34528 ZAGG INC NEVADA 20-2559624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3, Suite J, Salt Lake City, UT (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (801) 263-0699 Securities registered under 12(b) of the Exchange Act: None Securities registered under 12 (g) of the Exchange Act: Common Stock, par value $0.001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 2 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No þ Indicated by check mark whether the registrant:(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark if disclosure of delinquent filings pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June 30, 2010, was $47,475,026.For purposes of the foregoing calculation only, directors and executive officers and holders of 10% or more of the issuer’s common capital stock have been deemed affiliates. The number of shares of the Registrant’s common stock outstanding as of March 17, 2011, was 24,128,874. 1 EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (“Amendment No. 1”) amends the Annual Report on Form 10-K of ZAGG Inc (the “Company”) for the fiscal year ended December 31, 2010, as originally filed with the Securities and Exchange Commission (the “SEC”) on March 25, 2011 (the “Original Filing”). This Form 10-K/A amends the Original Filing to reflect a restatement in management’s assessment of the disclosure controls and procedures as of December 31, 2010, and to restate Management’s Report on Internal Control Over Financial Reporting to include a material weaknesses resulting from the lack of a sufficient number of accounting professionals with the necessary experience and training as of December 31, 2010. In addition, this Amendment No. 1 includes a restated Report of Independent Registered Public Accounting Firm regarding Internal Control Over Financial Reporting, and a restated Report of Independent Registered Public Accounting Firm as part of Item 8, Financial Statements and Supplementary Data. Amendment No. 1 does not include any changes to the Company’s Consolidated Financial Statements included in the Original Filing.The following sections of the Original Filing are revised in this Amendment No. 1: Part II - Item 8 – Financial Statements and Supplementary Data -Report of Independent Registered Public Accounting Firm - Item 9A – Controls and Procedures -Item 9A.1 Disclosure Controls and Procedures -Item 9A.2 Changes in Internal Control Over Financial Reporting -Item 9A.3 Management’s Report on Internal Control over Financial Reporting -Item 9A.5 Report of Independent Registered Public Accounting Firm In addition, the Company’s principal executive officer and principal financial officer have provided new certifications in connection with this Amendment No. 1 (Exhibits 31.1, 31.2, 32.1, and 32.2). Except as described above, no other amendments have been made to the Original Filing. This Amendment continues to speak as of the date of the Original Filing, and the Company has not updated the disclosure contained herein to reflect events that have occurred since the date of the Original Filing. Accordingly, this Amendment No. 1 should be read in conjunction with the Original Filing (except as amended hereby), as well as the Company’s other filings made with the SEC subsequent to the filing of the Original Filing, including any amendments to those filings. 2 PART II ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders ZAGG Incorporated: We have audited the accompanying consolidated balance sheet of ZAGG Incorporated andsubsidiaries as of December31, 2010, and the related consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of ZAGG Incorporated and subsidiaries as of December31, 2010, and the results of their operations and their cash flows for the year then ended, in conformity with U.S.generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), ZAGG Incorporated’s internal control over financial reporting as of December31, 2010, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 24, 2011, except for the restatement of the effectiveness of internal control over financial reporting for the material weakness related to the lack of a sufficient number of accounting professionals with the necessary experience and training, which is as of January 27, 2012, expressed an adverse opinion on the effectiveness of the Company’s internal control over financial reporting. (signed) KPMG LLP Salt Lake City, Utah March24, 2011, except for the restatement of the effectiveness of internal control over financial reporting, which is as of January 27, 2012. 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of ZAGG Incorporated We have audited the accompanying consolidated balance sheet of ZAGG Incorporated and subsidiary (the “Company”) as of December 31, 2009, and the related consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows for each of the two years in the period ended December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of ZAGG Incorporated and subsidiary as of December 31, 2009, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah March 12, 2010 4 ZAGG INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Related party other asset Deposit on intangible asset - Deferred income tax assets Total current assets Property and equipment, net Deferred income tax assets - Other assets Intangible assets, net Total assets $ $ LIABILITIES AND EQUITY Current liabilities Notes payable $ $ - Accounts payable Income taxes payable Accrued liabilities Accrued wages and wage related expenses Deferred revenue Sales returns liability Total current liabilities Deferred income tax liability - Total liabilities Equity Stockholders' equity Common stock, $0.001 par value; 50,000,000 shares authorized; 23,925,763and 21,711,862 shares issued and outstanding, respectively Additional paid-in capital Cumulative translation adjustment ) ) Retained earnings Total stockholders' equity Noncontrolling interest - Total equity Total liabilities and equity $ $ See accompanyingnotes to consolidated financial statements. 5 ZAGG INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, Net sales $ $ $ Cost of sales Gross profit Operating expenses: Advertising and marketing Selling, general and administrative Total operating expenses Income from operations Other (expense) income: Interest expense ) ) ) Interest and other income Total other (expense) income ) ) Income before provision for income taxes Income tax provision ) ) ) Net income Net loss attributable to noncontrolling interest - - Net income attributable to stockholders $ $ $ Earnings per share attributable to stockholders: Basic earnings per share $ $ $ Diluted earnings per share $ $ $ See accompanyingnotes to consolidated financial statements. 6 ZAGG INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY AND COMPREHENSIVE INCOME Additional Retained Cumulative Total Common Stock Paid-in Earnings Translation Stockholders' Noncontrolling Total Shares Amount Capital (Deficit) Adjustment Equity Interest Equity Balances, December 31, 2007 $ $ $ ) $ ) $ $ - $ Comprehensive income: Net income - Foreign currency translation loss - ) ) - ) Comprehensive income - Issuance of common stock to employees and consultants - - - Issuance of common stock for exercise of warrants - - - Option expense - Balances, December 31, 2008 ) - Comprehensive income: Net income - Foreign currency translation loss - ) ) - ) Comprehensive income - Issuance of common stock to employees 80 - - - Option exercises - - - Warrant exercises - - - Warrant grant - Option expense - Excess tax benefits related to share-based payments - Balances, December 31, 2009 ) - Purchase of HzO technology and equipment - Comprehensive income: Net income (loss) - ) Foreign currency translation gain - Comprehensive income ) Issuance of common stock to employees 20 - - - Option exercises - - - Warrant exercises - - - Warrant grant - Patent acquisition 70 - - - Option expense - Excess tax benefits related to share-based payments - Balances, December 31, 2010 $ ) $ $ $ See accompanyingnotes to consolidated financial statements. 7 ZAGG INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, Cash flows from operating activities Net income $ $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation Excess tax benefits related to share-based payments ) ) - Depreciation and amortization Deferred income taxes ) Expense related to issuance of warrants - - Impairment expense for short term note - - Gain on asset disposals - - ) Changes in operating assets and liabilities Accounts receivable ) ) ) Inventories ) ) ) Related party other asset ) ) - Prepaid expenses and other current assets ) ) ) Other assets ) - - Accounts payable Income taxes payable - - Accrued liabilities Accrued wages and wage related expenses Deferred revenues ) Sales return liability Net cash (used in) provided by operating activities ) ) Cash flows from investing activities Deposits on and purchase of intangible assets ) ) ) Short-term loans - - ) Proceeds from disposal of equipment - - Purchase of property and equipment ) ) ) Net cash used in investing activities ) ) ) Cash flows from financing activities Payments on debt - ) ) Proceeds from notes payable - - Proceeds from exercise of warrants and options - Excess tax benefits related to share-based payments - Proceeds from issuance of common stock and warrants - - Net cash provided by financing activities Effect of foreign current exchange rates on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ $ Supplemental disclosure of cash flow information Cash paid during the period for interest $ $ $ Cash paid during the period for taxes - See accompanyingnotes to consolidated financial statements. 8 ZAGG INCORPORATED AND SUBSIDIARIES STATEMENTS OF CASH FLOWS (Continued) Supplemental schedule of noncash investing and financing activities For the Year Ended December 31, 2010: Issued 100,000 warrants to consultants. Issued 70,000 shares of common stock and 250,000 warrants in connection with the acquisition of patents.See Note 5. Issued8,417,506 shares of HzO Series A Preferred Stock in connection with the acquisition of the HzO technology.See Note 5. Issued 500,000 shares of HzO Series A Preferred Stock for the purchase of equipment. Issued 20,000 shares of common stock to employees. For the Year Ended December 31, 2009: Issued 370,000 warrants to consultants. Issued 80,000 shares of common stock to employees. For the Year Ended December 31, 2008: Issued 210,000 shares of common stock to employees and consultants. See accompanying notes to consolidated financial statements. 9 NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company ZAGG Incorporated (the “Company”) was incorporated in the State of Utah on March 25, 2005, as Protective Solutions, Inc.On January 30, 2006, the Company amended its articles of incorporation and changed its name to ShieldZone Corporation.On February 8, 2007 the Company was acquired by an inactive publicly held company, Amerasia Khan Enterprises Ltd. in a transaction accounted for as a recapitalization of the Company.On March 1, 2007, the Company redomesticated its operating subsidiary by reincorporating it in the State of Nevada and on that same date the Company merged that subsidiary into Amerasia Khan Enterprises Ltd, the parent, who was the surviving entity.In connection with the merger, the Company changed the name of Amerasia Khan Enterprises Ltd. to ZAGG Incorporated. The Company provides innovative consumer products like films, skins, audio and power solutions that protect, personalize, and enhance the mobile experience.ZAGG's products are distributed worldwide under the following brands, invisibleSHIELD®, ZAGGskins™, ZAGGsparq™, ZAGGbuds™, ZAGG LEATHERskins™, and ZAGGmate™. Certain reclassifications of prior year amounts have been made to conform to the current year presentation. Use of estimates The preparation of consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates.Significant items subject to such estimates include the allowance for doubtful accounts, inventories, sales returns and warranty liability, the useful life of property and equipment and intangible assets, stock-based compensation, deferred tax assets, and income tax uncertainties and other contingencies.These estimates and assumptions are based on management’s best estimates and judgment. Management evaluates its estimates and assumptions on an ongoing basis using historical experience and other factors, including the economic environment, which management believes to be reasonable under the circumstances. Management adjusts such estimates and assumptions when facts and circumstances dictate. Principles of consolidation The consolidated financial statements include the accounts of ZAGG Incorporated and its wholly owned subsidiaries ZAGG Europe Limited, ZAGG International and ZAGG Intellectual Property Holding Co, Inc., and HzO, Inc. which is a variable interest entity.All intercompany transactions and balances have been eliminated in consolidation. Cash equivalents The Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents.Amounts receivable from credit card processors are also considered cash equivalents because they are both short-term and highly liquid in nature and are typically converted to cash within three days of the sales transaction. Cash equivalents as of December 31, 2010 and 2009, consisted primarily of money market fund investments and amounts receivable from credit card processors. Fair value measurements The Company measures at fair value certain financial and non-financial assets by using a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, essentially an exit price, based on the highest and best use of the asset or liability. The levels of the fair value hierarchy are: Level 1 — Quoted market prices in active markets for identical assets or liabilities; Level 2 — Significant other observable inputs (e.g., quoted prices for similar items in active markets, quoted prices for identical or similar items in markets that are not active, inputs other than quoted prices that are observable such as interest rate and yield curves, and market-corroborated inputs); and Level 3 — Unobservable inputs in which there is little or no market data, which require the reporting unit to develop its own assumptions. Accounts receivable The Company sells its products to end users through indirect distribution channels and other resellers who are extended credit terms after an analysis of their financial condition and credit worthiness.Credit terms to distributors and resellers, when extended, are based on evaluation of the customers' financial condition.Accounts receivable are recorded at invoiced amounts and do not bear interest. 10 The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of customers to make required payments.Management regularly evaluates the allowance for doubtful accounts considering historical losses adjusted to take into account current market conditions, customers’ financial condition, receivables in dispute, receivables aging and current payment patterns. Account balances are written off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote.Payments subsequently received on written off receivables are credited to the bad debt expense in the period of recovery. The following summarizes the activity in the Company’s allowance for doubtful accounts for the years ended December 31, 2010, 2009 and 2008: For the Year Ended December31, Balance at beginning of year $ $ $ Additions charged to expense Write-downs charged against the allowance — — — Recoveries of amounts previously charged off — — — Balance at end of year $ $ $ On May 13, 2009, the Company entered into an accounts receivable financing agreement with Faunus Group International, Inc. (“FGI”).Under the agreement, the Company could offer to sell its accounts receivable to FGI each month during the term of the Agreement, up to a maximum amount outstanding at any time of $4,000,000.The Company could sell accounts receivable to FGI on either a credit approved or full recourse basis.Credit approved invoices were sold to FGI with no recourse, FGI accepted all credit default risk on invoices sold under the credit approved terms.The Company accounted for the sale of the credit approved invoices as a reduction to accounts receivable.Amounts sold under the financing agreement for 2010, 2009, and 2008 were $5,988,875, $6,614,532, and $0, respectively.Under the terms of the agreement, the Company was charged a monthly collateral management fee of 0.87% of the average monthly outstanding balance and interest at 7% per annum.The term of the agreement was for a period of four years.However, effective May 12, 2010, the Company terminated the receivable financing agreement with FGI.As a result of the early termination of the agreement, the Company paid a termination fee of $75,000 to FGI that was recorded as interest expense in the accompanying consolidated financial statements in full satisfaction of the Company’s obligations under the agreement. Inventories Inventories, consisting primarily of finished goods and raw materials, are valued at the lower of cost, determined on a first-in, first-out basis, or market.Management performs periodic assessments to determine the existence of obsolete, slow moving and non-saleable inventories, and records necessary write downs in cost to reduce such inventories to net realizable value. Property and equipment Property and equipment are recorded at cost.Depreciation expense is computed using the straight-line method over the estimated useful lives of the assets.Leasehold improvements are amortized over the lesser of the useful life of the asset or the term of the lease. Major additions and improvements are capitalized, while costs for minor replacements, maintenance and repairs that do not increase the useful life of an asset are expensed as incurred.Upon retirement or other disposition of property and equipment, the cost and related accumulated depreciation or amortization are removed from the accounts.The resulting gain or loss is reflected in selling, general and administrative expense. Intangibles assets Intangible assets include internet addresses, patent applications, and purchased patents and intellectual property and are amortized over their estimated economic lives, using a straight-line or accelerated method.Amortization expense related to certain acquired patents and intellectual property is classified as a component of cost of goods sold. Impairment of long-lived assets Long-lived assets, such as property and equipment, and purchased intangible assets subject to amortization are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. If circumstances require a long-lived asset or asset group be tested for possible impairment, recoverability of long-lived assets is measured by comparison of its carrying amount to the undiscounted cash flows that the asset or asset group is expected to generate over the remaining life in measuring whether the assets are recoverable.If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds its fair value.Fair value is determined through various valuation techniques including discounted cash flow models, quoted market values and third-party independent appraisals, as considered necessary. 11 Contingencies Liabilities for loss contingencies arising from claims, assessments, litigation, fines, and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount can be reasonably estimated. Legal costs incurred in connection with loss contingencies are expensed as incurred. Revenue recognition The Company’s revenue is derived from sales of its products through its indirect channel including retailers and distributors and through its direct channel including www.ZAGG.com and its corporate owned and third-party-owned mall kiosks, and from the license fees for the sale of exclusive independent distributor licenses related to the kiosk program.For product sales, the Company records revenue, net of estimated returns and discounts, when products are shipped and the customer takes ownership and assumes risk of loss, collection of the relevant receivable is probable, persuasive evidence of an arrangement exists and the sales price is fixed or determinable. Shipping and other transportation costs charged to buyers are recorded in both sales and cost of sales.Sales taxes collected from customers and remitted to governmental authorities are accounted for on a net basis and therefore are excluded from revenues. For kiosklicense fees, the Company recognizes revenue on a straight-line basis over the term of the license which is generally three years. Promotional products given to customers or potential customers are recognized as a component of selling, general and administrative expenses. Sales incentives provided to customers are recognized as a reduction of the related sale price at the time of sale, and, therefore, are a reduction in revenues. Reserve for sales returns and warranty liability The Company’s return policy generally allows its end users and retailers to return purchased products for refund or in exchange for new products within 45 days of end user purchase.In addition, the Company generally provides the ultimate consumer a warranty with each product.The Company estimates a reserve for sales returns and warranty liability and records that reserve amount as a reduction of revenues and as a sales return reserve liability. The following summarizes the activity in the Company’s sales return and warranty liability for the years ended December 31, 2010, 2009 and 2008: For the Year Ended December31, Balance at beginning of year $ $ $ Additions charged to expense Sales returns and warranty claims charged against the reserve ) ) ) Balance at end of year $ $ $ Income taxes The Company recognizes deferred income tax assets or liabilities for expected future tax consequences of events that have been recognized in the financial statements or tax returns.Under this method, deferred income tax assets or liabilities are determined based upon the difference between the financial statement and income tax bases of assets and liabilities using enacted tax rates expected to apply when differences are expected to be settled or realized.Deferred income tax assets are reviewed for recoverability and valuation allowances are provided when it is more likely than not that a deferred tax asset will not be realizable in the future.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Company recognizes the effect of income tax positions only if those positions are more likely than not of being sustained. Recognized income tax positions are measured at the largest amount that is greater than 50% likely of being realized. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. The Company records estimated interest and penalties related to unrecognized tax benefits as a component of income tax provision. The Company has foreign subsidiaries formed or acquired to conduct or support its business outside the United States. The Company does not provide for U.S. income taxes on undistributed earnings for its foreign subsidiaries as the foreign earnings will be permanently reinvested in such foreign jurisdictions. 12 Stock-based compensation The Company recognizes stock-based compensation expense in its consolidated financial statements for awards granted to employees and non-employees under its stock incentive plan, which include restricted stock and stock options.Equity-classified awards are measured at the grant date fair value of the award. The fair value of restricted stock is measured on the grant date based on the quoted closing market price of the Company’s common stock.The fair value of the stock options is measured on the grant date using the Black-Scholes option pricing model based on the underlying common stock closing price as of the date of grant, the expected term, stock price volatility, and risk-free interest rates.The Company recognizes compensation expense net of estimated forfeitures on a straight-line basis over the requisite service period of the award, which is generally the vesting term of the award.No compensation cost is ultimately recognized for awards for which employees do not render the requisite service and are forfeited.Excess tax benefits of awards that are recognized in equity related to stock option exercises are reflected as financing cash inflows. Advertising and marketing General advertising is expensed as incurred. Advertising allowances provided to retailers are recorded as an expense when incurred as the Company receives an identifiable benefit in return for the allowance. Advertising expenses for the years ended December 31, 2010, 2009 and 2008 were $5,067,377, $5,845,801 and $3,976,015, respectively.Included in the December 31, 2008, expense was $190,787 related to an infomercial that the company had produced, but subsequently abandoned. Foreign currency translation and transactions The Company’s primary operations are at the parent level which uses the U.S. dollar (USD) as its functional currency.The British Pound is the functional currency of the Company’s ZAGG Europe Limited subsidiary and the Euro is the functional currency of the Company’s ZAGG International subsidiary.Accordingly, assets and liabilities for these subsidiaries are translated into USD using exchange rates in effect at the end of each period. Revenue and expenses for these subsidiaries are translated using rates that approximate those in effect during the period. Gains and losses from these translations are recorded as a component of accumulated other comprehensive income in stockholders’ equity.Gains and losses resulting from foreign currency transactions are included in income as a component of other, net in the consolidated statements of operations and totaled $(15,916), $(98,612) and $181,195 for the years ended December 31, 2010, 2009 and 2008, respectively. Segment Reporting The accounting guidance requires disclosures related to components of a company for which separate financial information is available that is evaluated regularly by the Company's chief operating decision maker in deciding how to allocate resources and in assessing performance.Management believes that the Company has only one operating segment in accordance with accounting guidance because the Company's business consists of sales of consumer electronics accessories, primarily related to the invisibleSHIELD product line. Earnings per share Basic earnings per common share excludes dilution and is computed by dividing net income attributable to stockholders by weighted average number of shares of common stock outstanding during the period.Diluted earnings per common share reflects the potential dilution that could occur if stock options or other common stock equivalents were exercised or converted into common stock. The dilutive effect of stock options or other common stock equivalents is calculated using the treasury stock method. The following is a reconciliation of the numerator and denominator used to calculate basic earnings per share and diluted earnings per share for the years ended December31, 2010, 2009 and 2008: Net income attributable to stockholders $ $ $ Weighted average shares outstanding Dilutive effect of stock options and warrants Diluted shares Earnings per share attributable to stockholders: Basic $ $ $ Dilutive $ $ $ For the years ended December 31, 2010, 2009, and 2008, warrants and stock options to purchase 1,156,608, 422,500, and 4,146,953, respectively, were not considered in calculating diluted earnings per share because the warrant or stock option exercise prices or the total expected proceeds under the treasury stock method for the warrants or stock options was greater than the average market price of common shares during the period and, therefore, the effect would be anti-dilutive. 13 Comprehensive Income Comprehensive income includes changes to equity accounts that were not the result of transactions with stockholders. Comprehensive income is comprised of net income and changes in the cumulative foreign currency translation adjustments. Recent accounting pronouncements In January 2010, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No.2010-06,Improving Disclosures About Fair Value Measurements, which requires reporting entities to make new disclosures about recurring or nonrecurring fair-value measurements including significant transfers into and out of Level1 and Level2 fair-value measurements and information on purchases, sales, issuances, and settlements on a gross basis in the reconciliation of Level3 fair-value measurements. ASU 2010-06 is effective for annual reporting periods beginning after December15, 2009, except for Level3 reconciliation disclosures which are effective for annual periods beginning after December15, 2010. We do not expect the remaining adoption of ASU 2010-06 related to the reconciliation of Level3 fair value measurements to have a material impact on our consolidated financial statements. In October 2009, the FASB issued ASU 2009-13, which amends ASC Topic 605,Revenue Recognition,to require companies to allocate revenue in multiple-element arrangements based on an element's estimated selling price if vendor-specific or other third-party evidence of value is not available. ASU 2009-13 is effective for annual reporting periods beginning after December15, 2010. We do not expect the adoption of ASU 2009-13 to have a material impact on our consolidated financial statements. NOTE 2 – PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets are summarized in the table below: December 31, Interest and other receivables $ $ Inventory deposits Other Total prepaid expenses and other current assets $ $ NOTE 3 – INVENTORIES Inventory consisted of the following components: December 31, Finished goods $ $ Raw materials Total inventory $ $ NOTE 4 – PROPERTY AND EQUIPMENT Property and equipment consisted of the following: December 31, Useful Lives Computer equipment and software 3 to 5 years $ $ Equipment 3 to10 years Furniture and fixtures 7 years Automobiles 5 years Leasehold improvements 1 to 4.75 years Less accumulated depreciation ) ) Net property and equipment $ $ 14 NOTE 5 – INTANGIBLE ASSETS The Company’s intangible assets are summarized in the table below: December 31, 2010 Weighted average Gross Net amortization carrying Accumulated carrying period amount amortization amount Intangibles subject to amortization: Internet addresses 10 yrs $ ) Patents 14 yrs — Intangibles not subject to amortization: Patent application costs N/A — HzO technology N/A — Total $ ) December 31, 2009 Weighted average Gross Net amortization carrying Accumulated carrying period amount amortization amount Intangibles subject to amortization: Internet addresses 10 yrs $ ) Intangibles not subject to amortization: Patent application costs N/A — Total $ ) For the years ended December 31, 2010, 2009 and 2008, amortization expense was $12,423, $6,981 and $4,454, respectively.Estimated aggregate amortization for definite-lived intangible assets for the next five years is as follows: $ $ Internet addresses Internet addresses consists of amounts paid to secure the Company’s Internet addresses. The Company has contractual rights customary in the industry to use its Internet addresses.However, the Company does not have and cannot acquire any property rights to the internet addresses.The Company does not expect to lose its rights to use the Internet addresses; however, there can be no assurance in this regard and such loss could have a material adverse effect on the Company’s financial position and results of operations.Amortization is being recorded straight line and is included in selling, general and administrative expenses. Patent application costs Patent application costs for the years ended December 31, 2010 and 2009 include legal fees paid in connection with the Company’s patent applications of $47,039 and $11,039, respectively.As of December 31, 2010, the patents had not been granted.Accordingly, the Company has not begun to amortize the patent application costs and will begin amortizing the patents over the economic life of the patents, when the patent is granted. Patents On August 31, 2010, Andrew Mason (“Mason”) filed a complaint against the Company claiming patent infringement on the Company’s invisibleSHIELD installation kits.On September 4, 2010, the Company filed a counter complaint against Mason and his company, eShields LLC (“eShields”).On November 9, 2010, before either party had responded on the merits to the claims asserted, the Company, Mason and eShields entered into an Asset Purchase Agreement (“Purchase Agreement”) under which a wholly owned subsidiary of the Company, ZAGG Intellectual Property Holding Co., Inc., a Nevada corporation, acquired all of the rights of Mason in the (i) patents which are the subject of the litigation, (ii) patent application filed on August 13, 2010 (the “CIP Application”) and (iii) rights to sue for infringement of the patents. 15 In consideration for the conveyance of Mason’s assets described above, the Company agreed to pay or convey to Mason the following: (a) a first payment of $200,000 by November 11, 2010, and a second payment of $150,000 after December 31, 2010; (b) issue to Mason five-year warrants (the “Warrant”) to purchase 750,000 shares of the Company’s restricted Common Stock at an exercise price equal to the closing bid price on November 9, 2010 ($8.53); provided that 500,000 of the 750,000 warrant shares are exercisable only upon the issuance of a patent from the CIP Application with at least one claim that satisfies the Claim Conditions (as defined below); (c) issue to Mason 70,000 shares of the Company’s restricted Common Stock; and (d) grant eShields a fully paid-up, perpetual, non-exclusive license, with limited rights to transfer or sublicense, for the patents and CIP Applications. The Company also agreed to dismiss the claims asserted against Mason and eShields, and to make additional payments to Mason if the US Patent and Trademark Office (“USPTO”) issues a U.S. patent that includes at least one claim that broadly encompasses any protective kitthat includes a package,as well as a squeegee and an adhesive-coated protective film for a consumer electronic device with a peel-awaybacking within the package (collectively, the “Claim Conditions”).If the Claim Conditions are met, the Company will: (a) pay Mason the sum of $500,000; and (b) issue to Mason 430,000 shares of the Company’s restricted Common Stock. If the Claim Conditions are not met, the Company has no obligation to make the payment or issue the shares described in the preceding paragraph and Mason will not be able to exercise 500,000 of the Warrants.There can be no assurance that the USPTO will issue a patent on the CIP Application that meets the requirements of the Claim Conditions. The Company determined the fair value of the consideration paid, excluding the consideration contingent upon issuance of a patent on the CIP Application, was $1,955,035 which includes $350,000 of cash consideration, $1,605,035 of fair value for the 250,000 warrants.The fair value of the 250,000 warrants that are not contingent on the CIP application was determined using the Black-Scholes option pricing model.The fair value of the 70,000 shares of common stock was determined considering the restrictions, resulting in a discount of 15% from the closing share price on the date of the settlement.The Company then determined the fair value of the patents acquired and the litigation settlement using a relief from royalty method, which is an income approach, to determine the present value of expected future cash flows and cash flows during the period of claimed patent infringement.The fair values of the elements of the arrangement were in excess of the fair value of the consideration paid, as such, the Company allocated the consideration to the components based on relative fair value, resulting in $1,835,575 allocated to the patents acquired and $119,460 allocated to the litigation settlement, which was recorded as a component of selling, general and administrative expense.The life of the patents was determined based upon the period of time over which the Company expects to benefit from the patents and is amortized using an accelerated method of amortization based on estimated cash flows and is recognized as a component of cost of goods sold.No amortization expense was recognized in 2010 as the assets were acquired near the end of the year. HzO Technology On September 28, 2009, the Company entered into a bridge loan agreement with HzO, Inc., a Delaware corporation (“HzO”), whereunder the Company loaned to HzO $1,151,000 and received a secured convertible promissory note (the “Note”). In connection with the funding of the bridge loan, HzO entered into a Technology Contribution Agreement to acquire certain rights to the Golden Shellback technology (the “HzO technology”) developed by Northeast Maritime Institute, Inc. (“NMI”) for $3,150,000 of cash consideration and 10,521,882 shares of HzO Series A Preferred Stock.The technology is a molecular, vacuum deposited coating that is nonflammable, has low toxicity and has the ability to weatherproof electronic devices and other surfaces. Pursuant to a separate agreement with HzO, the Company was granted the exclusive worldwide marketing rights for the HzO technology due to its efforts in assisting HzO in securing the HzO technology and funding the bridge loan. On August 11, 2010, the Company made an additional advance of $220,000 on the same terms as those of the bridge loan to HzO.HzO used this advance to make a partial payment to NMI and defer the Closing under the Technology Contribution Agreement until November 4, 2010.The Company received a warrant for 126,262 shares of HzO Series A Preferred Stock as additional consideration for making the loan. On November 5, 2010, the Company determined to pay the balance of $1,800,000 due to NMI under the Technology Contribution Agreement.The Company made an additional advance of $1,800,000 under the bridge loan to HzO.The Company received an additional warrant for 1,136,363 shares of HzO Series A Preferred Stock as additional consideration for making the loan, for an aggregate of 1,988,635 warrants. Immediately following the funding of the additional advance of $1,800,000 under the bridge loan, the Company converted the outstanding principal balance of the bridge loan of $3,151,000 to 6,628,787 shares of HzO Series A Preferred Stock. 16 As consideration to NMI for the purchase of the HzO technology, NMI received in aggregate $3,150,000 in cash and 10,521,882 in HzO Series A Preferred Stock.Of the HzO Series A Preferred Stock received by NMI, 2,104,376 shares are held in escrow until a patent meeting certain conditions is obtained on the HzO technology.If a patent meeting the required conditions is not obtained within four years, the escrowed shares will be forfeited. As a result of the transaction, HzO has acquired the HzO technology and recorded the value at $7,188,687, which includes $3,150,000 of cash consideration, $2,532,257 of fair value for the Series A Preferred Stock in HzO, and $1,506,430 due to the tax consequence of an asset acquisition that is not a business combination.The fair value of the Series A Preferred Stock in HzO was determined based upon using a market approach which considered the portion of the Series A Preferred Stock in HzO issued to NMI which are held in escrow and ZAGG has a call option to acquire NMI’s interests in HzO for $3,000,000.The $1,506,430 due to the tax consequence is a result of the book basis exceeding the tax basis in the asset, thus resulting in the recognition of a deferred tax liability and an increase to the asset.As the HzO technology was acquired near year end, the Company has not begun utilizing it to generate cash flows from sales or licensing arrangements.Therefore, upon the Company finalizing how the HzO technology will be utilized, a useful life will then be determined based upon the forecasted cash flows.The Company anticipates having sales associated with the HzO technology beginning in 2011.The HzO technology will be amortized using an accelerated method of amortization based on estimated cash flows and will be recognized as a component of cost of goods sold. The HzO Series A Preferred Stock issued to NMI is reflected in the consolidated balance sheets as a noncontrolling interest and is further discussed in Note 7. The Company also issued 500,000 shares of Series A Preferred Stock in HzO for the purchase of equipment from NMI in 2010. In the prior period the Company accounted for the transactions with HzO as an unconsolidated entity.Upon further review of the relationship between the Company and HzO, it was determined that HzO was a Variable Interest Entity (VIE) as of its inception in February 2009 and that the Company is the primary beneficiary.Therefore the Company should have consolidatedHzO in its 2009 consolidated financial statements.As HzO had no operations during 2009, theimpact of consolidating HzOresulted in a reclassification only from convertible bridge loan to deposit on intangible assetsas of December 31, 2009.Accordingly, the Company's investment in HzO reflectedas a bridge loan in the prior year has been reclassed to a deposit on intangible assets in the current year presentation.At the time of the purchase of the HzO technology, the Company assessed its interest in HzO and has determined that the entity continues to be a VIE for which the Company is the primary beneficiary and has consolidated the operations of HzO in the accompanying consolidated financial statements.The consolidated assets of the VIE consist primarily of the acquired HzO technology, which is included in intangible assets in the accompanying consolidated balance sheets.The equity interests of HzO not owned by the Company are reported as a noncontrolling interest in the accompanying consolidated financial statements.The creditors of HzO do not have recourse to other assets of the Company. NOTE 6 – INCOME TAXES The components of income tax (provision) benefit for the years ended December31, 2010, 2009 and 2008 are: Current provision: Federal $ ) $ (1,079, 701 ) $ — State ) ) — Total current ) ) — Deferred (provision) benefit: Federal ) ) State ) ) Total deferred ) ) Total (provision) benefit $ ) $ ) $ ) The following is a reconciliation of the income taxes computed using the federal statutory rate to the provision for income taxes for the years ended December31, 2010, 2009 and 2008: Tax at statutory rate (34%) $ ) $ ) $ ) State tax, net of federal tax benefit ) ) ) Non-deductible expense and other ) ) ) Domestic production activities deduction — — Return to provision adjustment ) — — Interest and penalties ) — — Federal 38% rate bracket surcharge ) — — Utilization of NOL carryforward — — $ ) $ ) $ ) 17 The tax effects of temporary differences that gave rise to significant portions of deferred tax assets and liabilities at December 31, 2010 and 2009, are as follows: Deferred tax assets: Allowance for doubtful accounts $ $ Deferred revenue — Net operating loss carryforward Loss from foreign subsidiary — Inventories Stock-based compensation Sales returns accrual Total deferred tax assets Deferred tax liabilities: Property and equipment Intangible assets — Total gross deferred tax liabilities Net deferred tax assets $ $ Deferred tax assets, net – current $ $ Deferred tax (liabilities) assets, net – non-current ) Net deferred tax assets $ $ At December 31, 2010, the Company has net operating loss carryforwards for federal and state income tax purposes of $121,467, resulting from taxable losses of HzO, which are available to offset future federal and state taxable income of HzO, if any, through 2030. There was no valuation allowance at December 31, 2010, as management believes it is more likely than not that the results of future operations will generate sufficient taxable income to realize its deferred tax assets. The Company has not recognized a deferred tax liability for the undistributed earnings of its foreign operations that arose in 2010 and prior years as the Company considers these earnings to be indefinitely reinvested.In addition, the tax implications of the Company’s foreign subsidiaries is not considered to be material based on the amounts of the historical losses incurred and the fact that any net operating loss carryforward would not be more likely than not of being realized. The Company recognizes the impact of a tax position in the financial statements if that position is more likely than not of being sustained on audit, based on the technical merits of the position.As of December 31, 2010 and 2009, the Company had no unrecognized tax benefits.For the year ended December 31, 2010, the Company recorded $201,148 in interest and penalties, which are included as a component of income tax provision. The Company is currently not under examination by any federal or state tax authority, but remains subject to income tax examinations for each of its open tax years, which extend back to 2007 for federal income tax purposes and 2006 for state income tax purposes. During the fourth quarter ended December 31, 2010, the Company recorded a $436,335 increase to income tax provision due to a return to provision adjustment. NOTE 7 – COMMON STOCK AND NONCONTROLLING INTEREST Common stock During 2008, the Company issued 310,000 shares of its common stock.Of such shares, 210,000 were issued to employees and consultants, and 100,000 were issued in connection with the exercise of a warrant to purchase 100,000 shares of the Company’s common stock.The Company received proceeds of $50,000 in connection with the exercise of the warrant. During 2009, the Company issued 2,547,867 shares of its common stock.Of such shares, 80,000 were issued to employees, 634,299 were issued in connection with the exercise of stock options and 1,833,568 were issued in connection with the exercise of warrants.The Company recognized compensation expense in the amount of $282,800 related to the issuance of 80,000 shares to employees and received proceeds of $468,514 related to the option exercises and $2,276,905 related to the exercise of the warrants. 18 During 2010, the Company issued 2,213,901 shares of its common stock.Of such shares, 20,000 were issued to employees as compensation, 524,301 were issued in connection with the exercise of stock options, 1,599,600 were issued in connection with the exercise of warrants and 70,000 were issued in connection with the acquisition of patents.The Company recognized compensation expense of $42,200 related to the issuance of 20,000 shares to employees and received proceeds of $710,277 related to the option exercises and $2,079,479 related to the exercise of the warrants. Noncontrolling interest Noncontrolling interests are classified in the consolidated statements of operations as part ofnet income attributable to stockholdersand the accumulated amount of noncontrolling interests is included in the consolidated balance sheets as part of equity. If a change in ownership of a consolidated subsidiary results in loss of control and deconsolidation, any retained ownership interests are remeasured with the gain or loss reported in net earnings. The value of the noncontrolling interest in the consolidated financial statements primarily represents the Series A Preferred Stock in HzO issued to NMI as part of the HzO technology purchase.The Series A Preferred Stock in HzO has the same voting rights as HzO Common Stock and has one vote for each share of Series A Preferred Stock.The Series A Preferred Stock is convertible into Common Stock, at the option of the holder, at a fixed conversion ratio of 1 share of Series A Preferred Stock to 1 share of Common Stock.All outstanding Series A Preferred Stock shares are redeemable at any time after 8/21/2014 at the election of at least 2/3rds of the Series A Preferred Stock holders.As the Company has at least 1/3rd of the HzO Series A Preferred Stock, it can control the redemption of the HzO Series A Preferred Stock and therefore the associated noncontrolling interest is recorded within permanent equity.The Series A Preferred Stock is redeemable at the fixed price of $0.4752 per share.As of December 31, 2010, the Company and NMI hold 6.6 million and 11.1 million shares of HzO Series A Preferred Stock, respectively.However, 2.1 million shares of the 11.1 million shares of HzO Series A Preferred Stock issued to NMI are held in escrow pending a future event (see Note 5).HzO Series A Preferred Stock holders are entitled to receive dividends annually at a stated dividend rate of $0.038 per share when, as, and if declared by the Board of Directors of HzO.No dividends had been declared as of December 31, 2010.The Company holds a call option to acquire all of NMI’s equity interests and rights in HzO for $3,000,000 which is exercisable any time through October 1, 2013.The Company also has the right of first refusal if NMI has an offer to purchase its interests in HzO.The call option does not meet the definition of a derivative, and therefore it is not marked to fair value at each period end. Noncontrolling interest consists of a 47% equity interest in the HzO, Inc. subsidiary held by third parties, excluding shares of HzO Series A Preferred Stock held in escrow. NOTE 8 – STOCK OPTIONS AND WARRANTS Common Stock Options - In 2007, the Company’s board of directors adopted and in 2008 the Company’s shareholders approved the ZAGG Incorporated 2007 Stock Incentive Plan which provides for the issuance of up to 2,000,000 shares of common stock to the company’s directors, employees, consultants and advisors (the “2007 Incentive Plan”).On July 16, 2009, the Company’s shareholders approved an amendment to the 2007 Incentive Plan to increase the number of shares issuable under the 2007 Incentive Plan to 5,000,000.As of December 31, 2010, there were 1,492,793 shares available for grant under the 2007 Incentive Plan. The 2007 Incentive Plan provides for awards in the form of options to acquire shares of common stock and restricted stock grants.The 2007 Incentive Plan is administered by the Compensation Committee of the Company’s Board of Directors.Option awards are generally granted with an exercise price equal to the market price of the Company’s stock at the date of grant; those option awards generally vest based on 3 years of continuous service and have 5-year contractual terms. The fair value of stock options has been estimated as of the grant date using the Black-Scholes option pricing model.For the years ended December31, 2010, 2009 and 2008 the following assumptions were used in determining the fair value: Expected dividend yield % % % Risk-free interest rate % % % Expected term (years) 3.5 years 3.5 years 3.7 years Expected volatility % % % The Company determines the expected term of its stock option awards by using the simplified method, which assumes each vesting tranche of the award has a term equal to the midpoint between when the award vests and when the award expires. Expected volatility is calculated by weighting the Company’s historical stock price to calculate expected volatility over the expected term of each grant. As the Company’s historical stock price history does not cover the entire expected term, expected volatility is also weighted based on the average historical volatility of similar entities with publicly traded shares over the expected term of each grant, The risk-free interest rate for the expected term of each option granted is based on the U.S.Treasury yield curve in effect at the time of grant with a period that approximates the expected term of the option. 19 The following table summarizes the stock option activity for the Company’s stock incentive plan for the year ended December 31, 2010: Options Weighted-Average Exercise Price Weighted- Average Remaining Contractual Term Aggregate Intrinsic Value (In thousands) (Per share) (In years) (In thousands) Outstanding at December31, 2009 $ Granted Exercised ) Forfeited/expired ) Outstanding at December31, 2010 $ $ Vested and expected to vest at December31, 2010 $ $ Exercisable at December31, 2010 $ $ The weighted-average grant-date fair value of options granted during the years ended December 31, 2010, 2009 and 2008 was $1.82, $1.29, and $0.35, respectively. The total intrinsic value of options exercised during the years ended December 31, 2010, 2009 and 2008, was $2,016,209, $2,355,966, and $0, respectively. As of December 31, 2010, there was $1,744,557 of total unrecognized compensation cost related to nonvested stock options granted under the stock incentive plan. That cost is expected to be recognized over a weighted-average period of 1.5 years. The total fair value of shares vested during the years ended December 31, 2010, 2009 and 2008, was $614,719, $230,090, and $180,000, respectively. The Company recorded share-based compensation expense only for those options that are expected to vest.The estimated fair value of the stock options is recognized on a straight-line basis over the requisite service period of the award, which is generally the vesting term of the award. During the years ended December 31, 2010, 2009 and 2008, the Company recorded equity-based compensation expense of $951,276, $664,792 and $406,064, respectively, which is included as a component of selling, general and administrative expense.The net tax benefit recognized on equity-based compensation expense for the year ended December 31, 2010, 2009 and 2008 was $36,256, $(6,059), and $64,226, respectively.The tax benefit realized from stock options exercised for the year ended December 31, 2010, 2009 and 2008 was $707,814, $1,237,574, and $0, respectively. Warrants - During the year ended December 31, 2010, the Company issued warrants for investor relations consulting services for 100,000 common shares exercisable at $2.58 per share expiring in 5 years and vesting equally over the twelve month period from the grant date.Each vesting tranche of the warrants was independently valued using the Black-Scholes option pricing model with separate assumptions for each tranche based on the fair value of the Company’s common stock on each vesting date, expected term equal to the remaining contractual term on each vesting date, expected volatility weighted between the Company’s historical volatility and the average historical volatility of similar entities with publicly traded shares over the expected term for each vesting date, and risk-free rate for the expected term based on the U.S.Treasury yield curve in effect with a period that approximates the remaining contractual term for each vesting date.For the year ended December 31, 2010, the Company recorded expense of $292,992 for these warrants. The Company also issued warrants for 250,000 common shares exercisable at $8.53 per share expiring in 5 years and vesting immediately to Andrew Mason as part of the asset purchase agreement discussed in Note 5. The determination of the fair value of the warrants is further discussed in Note 5. During the year ended December 31, 2009, the Company issued warrants for consulting services for 20,000 common shares exercisable at $2.05 per share expiring in 1 year and vesting immediately, warrants for sales commissions to an independent third party for 175,000 common shares exercisable at $6.40 per share expiring in 1 year and vesting immediately, and additional warrants for sales commissions to an independent third party for 175,000 common shares exercisable at $4.00 per share expiring in 2.5 years and vesting immediately. Each warrant grant was independently valued using the Black-Scholes option pricing model.For the year ended December 31, 2009, the Company recorded expense of $221,917. No warrants were issued during 2008. The warrants are accounted for as equity instruments. 20 The fair value of warrants have been estimated as of the vesting date using the Black-Scholes option pricing model.For the years ended December31, 2010 and 2009 the following assumptions were used in determining the fair value: Expected dividend yield % % Risk-free interest rate % % Expected term (years) 4.46 years 0.2 years Expected volatility % % The following table summarizes the warrant activity for the year ended December 31, 2010: Warrants Weighted-Average Exercise Price Weighted- Average Remaining Contractual Term Aggregate Intrinsic Value (In thousands) (Per share) (In years) (In thousands) Outstanding at December31, 2009 $ Granted Exercised ) Forfeited/expired ) Outstanding at December31, 2010 $ $ Vested and expected to vest at December31, 2010 $ $ Exercisable at December31, 2010 $ $ The weighted-average and grant-date or vest-date fair value of warrants granted during the years ended December 31, 2010 and 2009, was $3.47 and $0.62. No warrants were granted during 2008. The total intrinsic value of warrants exercised during the years ended December 31, 2010, 2009 and 2008, was $5,080,278, $6,158,609, and $62,000, respectively. As of December 31, 2010, there was $51,928 of total unrecognized estimated compensation cost related to nonvested warrants granted. That cost is expected to be recognized over a weighted-average period of 0.1 years. The total fair value of warrants vested during the years ended December 31, 2010, 2009, and 2008 was $1,390,493, $220,359, and $0, respectively. For warrants that are compensatory, the Company records share-based compensation expense related to warrants only for warrants that have vested.The amount of the expense recognized is based on the estimated fair value of the warrants on the vesting date. During the years ended December 31, 2010, 2009 and 2008, the Company recorded equity-based compensation expense related to warrants of $292,993, $199,041, and $0, respectively, which is included as a component of selling, general and administrative expense.The net tax benefit recognized on equity-based compensation expense related to warrants for the year ended December 31, 2010, 2009 and 2008 was $67,347, $74,640, and $0, respectively.No tax benefits were realized from warrants exercised for the year ended December 31, 2010, 2009 and 2008, respectively. NOTE 9 – FAIR VALUE MEASUREMENTS At December 31, 2010 and 2009, the Company’s financial instruments include cash and cash equivalents, accounts receivable, accounts payable, and notes receivable. The carrying amounts of cash and cash equivalents, accounts receivable and accounts payable approximate fair value due to the short-term maturities of these financial instruments. The Company measures at fair value certain financial and non-financial assets by using a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, essentially an exit price, based on the highest and best use of the asset or liability. At December 31, 2010 and 2009, the following financial asset was measured at fair value on a recurring basis using the type of inputs shown: Fair Value Measurements Using: December 31, 2010 Level 1 Inputs Level 2 Inputs Level 3 Inputs Cash equivalents $ $ — — Fair Value Measurements Using: December 31, 2009 Level 1 Inputs Level 2 Inputs Level 3 Inputs Cash equivalents $ $ — — The majority of the Company’s non-financial instruments, which include intangible assets, inventories, and property and equipment, are not required to be carried at fair value on a recurring basis. However, if certain triggering events occur such that a non-financial instrument is required to be evaluated for impairment, based upon a comparison of the non-financial instrument’s fair value to its carrying value, an impairment is recorded to reduce the carrying value to the fair value, if the carrying value exceeds the fair value. 21 For the years ended December 31, 2010 and 2009, there were no non-financial instruments measured at fair value on a nonrecurring basis. NOTE 10 – NOTES RECEIVABLE On March 11, 2008, the Company entered into an agreement to fund a bridge loan (the “Bridge Loan”) of up to $500,000 to Brighton Partners, LLC. The purpose of the secured loan is to fund the development of a superhero series created by Stan Lee and POW! Entertainment, Inc., in partnership with Brighton Partners, LLC, with the hope that ZAGG would benefit from the marketing exposure and any intellectual property created using ZAGG’s trademarks. In consideration of the bridge loan, Brighton Partners, LLC executed a secured promissory note with a 3% origination fee and bearing 10% interest for the 90 day term of the note. As of December 31, 2009, the Company determined that the note had become impaired and reserved against the full balance of the note and accrued interest.The Company recorded a charge of $438,000 for the note receivable and $274,000 for the related accrued interest in the accompanying consolidated financial statements.The Company will continue to assert its legal rights with relation to the note receivable. NOTE 11 – LINE OF CREDIT Effective May 13, 2010, the Company entered into a Loan Agreement (the “Loan Agreement”) with U.S. Bank National Association (“US Bank”).The Loan Agreement provided for revolving loans and other financial accommodations to or for the benefit of the Company of up to $5 million, to be used for working capital and other corporate purposes.The Company’s obligations under the Loan Agreement and all related agreements were secured by all or substantially all of the Company’s assets.The obligation of U.S. Bank to make advances under the Loan Agreement was subject to the conditions set forth in the Loan Agreement.The Loan Agreement and the credit facility were to mature on May 13, 2011.At December 31, 2010, there was $2 million outstanding in letters of credit for purchases related to the ZAGGbox.The letter of credit subsequently expired on February 28, 2011, and was not drawn down against the line of credit. Advances under the Loan Agreement bore interest at LIBOR plus 2%.The default rate of interest was 3% per annum over the otherwise applicable interest rate.In addition to the accrual of interest at the default rate, in the event a payment was more than fifteen days past due, the Company was to pay a late fee equal to five percent of the missed payment.The Loan Agreement also called for an unused commitment fee equal to 0.2% per annum for the difference between the commitment amount of $5 million and the amount utilized on the line.For the year ended December 31, 2010, the Company paid $7,400 in unused commitment fees related to the line of credit. At maturity, the entire outstanding principal balance, all remaining accrued and unpaid interest and all other amounts outstanding were due and payable in full to U.S. Bank. The Loan Agreement contained customary representations and warranties, certain affirmative and negative covenants as well as events that constitute events of default.The occurrence of an event of default could result in the acceleration of the obligations under the Loan Agreement.The Loan Agreement required the Company to maintain a fixed charge coverage ratio of no less than 1.25 to 1.00 measured quarterly on a trailing twelve month basis and a leverage ratio of no greater than 2.0 to 1.0 measured quarterly on a trailing twelve month basis.The Loan Agreement’s affirmative covenants required the Company to, among other things, deliver its financial statements, comply with applicable laws, and maintain its taxes and insurance.The Loan Agreement’s negative covenants limited or restricted the Company's ability to, among other things, refund indebtedness or fund a distribution to equity holders, grant liens, or consummate mergers or the sale of assets.As of December 31, 2010, the Company was in compliance with all covenants under the Loan Agreement and no funds had been drawn against the credit facility. On March 8, 2011, the Company entered into an Amended and Restated Loan Agreement (the “Amended and Restated Loan Agreement”) with U.S. Bank which provides for revolving loans and other financial accommodations to or for the benefit of the Company of a principal amount not to exceed $20 million.Advances under the Amended and Restated Loan Agreement bear interest at LIBOR plus 1.75%.The Amended and Restated Loan Agreement requires the Company to maintain a fixed charge coverage ratio of no less than 1.25 to 1.00 measured quarterly on a trailing twelve month basis and a leverage ratio of no greater than 2.5 to 1.0 measured quarterly on a trailing twelve month basis. NOTE 12 – COMMITMENTS AND CONTINGENCIES Operating leases The Company leases office and warehouse space, office equipment and mall cart locations under operating leases that expire through July 2015.Future minimum rental payments required under the operating leases at December 31, 2010 are asfollows: $ Total $ 22 For the years ended December 31, 2010, 2009 and 2008, rent expense was $911,300, $534,435 and $427,288, respectively.Rent expense is recognized on a basis which approximatesstraight line over the term. Legal matters The Company’s wholly owned subsidiary, ZAGG Intellectual Property Holding Company, Inc., is engaged as the plaintiff in patent infringement litigation pending in California and in Utah that seeks to enforce rights under United States Patent No. 7,784,610.The defendants in these cases have raised defenses and, in some cases, asserted counterclaims against ZAGG Intellectual Property Holding Company, Inc., that seek declarations of unenforceability or non-infringement of the patent.These counterclaims do not assert any claims for affirmative relief apart from a request for an award of costs and attorney’s fees to the prevailing party.There are no claims asserted in these actions against the Company.In the opinion of management, the ultimate disposition of these patent infringement claims, including disposition of the counterclaims, will not have a material adverse effect on the Company’s consolidated financial position, results of operations, or liquidity. The Company is not a party to any litigation or other claims at this time.However, from time to time the Company may become subject to lawsuits and other claims in the ordinary course of business.Such matters are subject to many uncertainties, and most outcomes are not predictable with assurance. NOTE 13 – CONCENTRATIONS Concentration of credit risk Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of cash and accounts receivable.The Company places its cash with high credit quality financial institutions.The Company maintains its cash in bank deposit accounts, which, at times, exceed federally insured limits. The Company has not experienced any losses in such accounts throughDecember 31, 2010. At December 31, 2010, approximately 64% and 17% of the balance of accounts receivable was due from two customers.At December 31, 2009, approximately 67%, of the balance of accounts receivable was due from one customer.No other customer account balances were more that 10% of accounts receivable.If one or more of the Company’s significant customers were to become insolvent or were otherwise unable to pay for the products provided, it would have a material adverse effect on the Company’s financial condition and results of operations. Concentration of supplier The Company purchases its raw materials related to the invisibleSHIELD product line primarily from one source.Management is aware of similar raw materials that would be available from other sources if required and has current plans to immediately engage such resources if necessary.A change in supplier, however, could cause a delay in manufacturing and a possible loss of sales, which could adversely affect operating results. Concentration of sales For the years ended December 31, 2010, 2009, and 2008, one customer accounted for 41%, 35%, and 12% of the Company’s sales.No other customer account balances were more that 10% of sales.If the Company loses one or more of the Company’s significant customers, it would have a material adverse effect on the Company’s financial condition and results of operations. The percentage of sales by geographic region for the years ended December 31, 2010, 2009 and 2008 was approximately: United States 83
